Title: To John Adams from Matthew Lyon, 4 March 1801
From: Lyon, Matthew
To: Adams, John



Fellow Citizen
Washington March 4th: 1801

Four years ago this day you became President of the United States, and I a Representative of the People in Congress; this day has brought us once more on a level, the acquaintance we have had together entitles me to the Liberty I take, when you are about to depart for Quincey, (by and with the concent and advice of the good people of the United States) to bid you a hearty farewell; this appears to me more proper, as I am going to retire (of my own accord) to the extreme western parts of the United States, where I had fixed myself an asylum from the persecutions of a party the most base, cruel, assuming, and faithless, that ever disgraced the Councils of any nation; that party is now hapily humbled in “dust and ashes, before the indignant frowns of an injured Country,” but their deeds never can be forgotten—
In this valedictory I propose without further ceremony to bring to your view a retrospect of some part at least of your public conduct during the last four years—In doing this I shall not trouble you or myself with the fair promises in your inaguration speech, nor those three volumns in which is displayed your love of Royalty and Great Britain. Your early endeavours to involve this Country in an endless war, and to draw forth her resources on the side of Monarchy against Republicanism, forms a trait in your History which much more deserves my notice.—Your first speech to the 5th. Congress containing groundless insinuations that Charles C Pinckney was authorized to discuss and investigate the demands of the French Nation for redress of what they call’d grievances, presaged what your further conduct would be, and deserves from you a calm review in your retirement, and when looking over that speech, I beg you to reflect on the base manner in which you abused Mr Monroe and the French Government, because he had according to his instructions, cultivated a good understanding with that Government, and on your Childish nonsense about dividing the people from the Government.—I hope Sir you are not pass’d blushing at what a school boy would be ashamed of.—
The People of this Government Country can never be divided from the Government; you have brought yourself into hatred and contempt with them, but they never could be induced to view you and your executive Officers as the Government. No! the Government they love and respect, and have accordingly put it into better hands
You will now have leisure Sir to look over your second Speech to the same Congress when I hope you will recollect how you swelled and strutted while abusing the Nation you were hypocritically pretending to make up differences with ——— Look at the list of laws which you sanctioned that session giving new and unconstitutional powers to yourself. Sir you will now have time to review all those fulsom addresses to you, from a Misguided Multitude—I will not pretend to describe the sensations they will produce, when you reflect how they buoyed up your pride, flattered your vanity and persuaded you the day was approaching and night at hand, when an Hereditary Crown would be offer’d you—Read over your answers Sir, they were calculated to invoke more and more addresses, until the whole store of the folly and sycophansy of the Country became exhausted—Pitiful indeed must be your feelings in passing home through the now Democratic State of New Jersey, which formerly so conspic copiously furnished you with piping hot addresses every morning for breakfast; the servility of a few of their abandoned Citizens studied your palate and changed the cookery of the dish oftner than your kitchen servants—Should you stop at Philadelphia, how melancholy must it seem to you, McPhersons band of cockaded boys are dispersed or grown up into democrats, no federal mobs now there to sing hail Columbia, huzza of John Adams and terrify your opponents opposers—Hopkinsons lyre is out of tune, Cobbett & Liston are gone, the Quakers are for the living President and your old friend Joe Thomas I am told can scarcely find duds to cover his nakedness—I am surprized you have not made him a Judge—I beg pardon for this digression, but let me advise you to take water at the Federal City and land at the nearest port to Quincey; the condolence of your old confederates all along from this Quincey, and the silent contempt of the multitude will be too hard for you to bear, so soon after your fall, and may deprive you of the little reason you have yet left—But to return to the review of your Administration as respects your endeavours to plunge this nation into all the horrors of War after you found the X, Y, and Z fabrications did not blind the people sufficiently to their own Interest; and after you found france would not be provoked by you to a declaration of War; that they had prudently overlooked all your bullying rhapsodies, and offered to meet you in the work of reconciliation on the terms yourself had proposed, you insulted the patience and good sense of the American people, by with holding the public communications, nearly throughout a whole session of Congress; and then after some of your turgivesations, put the business of negociation in such a train, as has kept this Country more than two years longer in a state of half war, which has destroyed some of the most valuable branches of her commerce, and left the Staple and essential article of tobacco in the hands of the planter, or obliged him to sell it at one half of its real value to british speculators who furnished to the French indirectly furnished it to the French, and that at three times the prime C price it a th price it actually cost them—You came to the Administration Sir under the most favourable Auspicies; at a time when if there were parties in this Country, they were by no means hostile to each other; when the encreasing revenue was sinking the public debt, when the Federal Judiciary held a share of popularity in this Country and were regarded with respect; when the Contributions toward the public expence sat tollerably easy on the people; when this Country was considered as an asylum for the oppressed of all nations, and there was a great influx of foreign riches, industry, and ingenuity; when this Country was happy in the freedom of speech and of the press; when the Constitution was considered as a barrier against Legislative Executive and Judicial encroachments & before the people were divided into Casts of Gentlemen and simplemen, before offices, places, and contracts were considered as the exclusive right of the favourite cast. Reflect a little Sir and see the awful change made in favour four short years—I will give you a slight view—You commenced your carier Sir by professions which promised to unite all honest men to you; but they were mere professions; your mad Zeal, for Monarchy and hatred for rational liberty, your love of pomp, your unhappy selection of favourites, your regardlessness of the public treasure, the heard earning of your fellow Citizens has divided the people into parties and fostered among them envy, malice and the most rancorous hatred toward each other—Father has been set against son, and son against Father, brother against brother, Neighbours and friends have lost their former relish for the social enjoyments; under your administration Sir a system of appointments has been established by which implicit faith in your infalibility and a nack at discolouring the truth, become the only Quallification to office or to entitle a person to a contract—
Under your Administration Sir useless and expensive Embassies have prevailed to an alarming degree, offices & officers almost without umber have been created, and appointed all out of the favourite cast, while merit and abilities have been disregarded, capable deserving and popular men, have by you and your minions been disregarded discharged from the service of their Country without being vouchased a reason for their degradation—Your Administration Sir has been famous for Contracts, there is not a doubt but in future the secret records of your navy office will be studied by your friend William Pitt and those he wishes to give favourite Contracts to, there the oldest and wickedest British peculators may learn new modes of managing advantageously about Contracts—
The Judiciary Sir under your untoward Administration, have made alarming encroachments on the rights of man; they have adopted the British maxim of non expatiation, in the face of every principle hetofore held dear in this Country, and in contradiction to many of the state constitutions, they have been endeavouring to introduce the crude, cruel, undigested, inapt and obsolete system of the common law of England into our national jurisdiction jurisprudence, and they have, in defiance of the express prohibition in the constitution made pass for treason a crime, known and defined in the laws by another name and these decreed to be punished by fine and imprisonment—Your concience recoiled at this; it seems you were not prepared for every thing, your old friend Hamilton abuses you for the only good thing you ever did in your life, he ought to have known excused you, and recollected how your imagination had been tortured by the Ghost of Jonathan Robins; your confident in that case Judge Bee it seems you have well provided for in this world, but there is an other world to which you sent poor Jonathan where you must both meet him, may you by sincere repentance be prepared for that awful meeting—
Under your Administration Sir, and with your consent your fellow Citizens have had a heavy addition to the tax on salt, their houses and lands have been subjected to an unprecedent tax, a tax on Licences for selling the liquor but just before taxed, as well as an odious tax on paper, parchment and velum has been instituted and the taxes on some other articles of Consumption has been raised; these heavy and additional contributions have not suffised you to have the command and disposition of. No many Millions have been borrowed at an enormous interest to satisfy the apetite of the gready courtier, for which the future earnings of your fellow Citizens stands pledged—An alien law Sir bears your signature which unconstitutionally subjected to your sovereign will, the liberty or banishment of every alien, whatever might be his connections in, or attachment to his Country, and the terms of Citizenship have been rendered almost inaccessible, by which the best disposed and the most able and useful emigrants have been obliged to fly from your vindictive wrath.
Perhaps in no instance has our constitution, our sacred will bill of rights been more shamefully, more barefacedly trampled on than in the case of the passage of the bill called the sedition law—This Sir was your darling hobby horse, by this law you expected to have all your follies, your absurdities and your attrocities burried in oblivion, you thought by its terrors to shut the mouths of all but sycophants and flatterers, and to secure yourself in the Presidency at least; but how happily have you been disappointed! the truth has issued from many a patriotic pen and press and you are fallen, never,—never to rise again.
It has availed you little, Sir, to have me fined 1,000 dollars, and imprisoned four months, for declaring truths, long before the Sedition Law was passed; to have Holt and Haswell fined 200 dollars each, and imprisoned two months, one for calling the late disbanded army, a standing army; and the other for publishing the sentiments of your Secretary at war, in his letter to Gen. Darke; to have Cooper fined four hundred dollars, and imprisoned Six months, because he resented your publishing his confidential  application to you for an office, which he was trury worthy of; you complained of a breach of confidence in the case of Tench Coxe, but you had forgotten your perfidy to Cooper. Those attempts to stifle an investigation into your conduct, only accelerated your fall.
When you have read thus far you cannot but recollect the benevolent Mr. Ogden and your rudeness to him,—that man who had formerly been your panegyrist, and who possessed as much of the milk of human kindness as ever was contained in the breast of one man, took a journey of 400 miles through the tedious snows of the northern regions, to carry to you the petitions of the people of Vermont, in favor of their representative, and to try his powers of persuasion on Mr Adams; mercy for his favorite friend was to be his theme. I told Mr. Ogden that you was vindictive and revengeful, and that he would be disappointed; his good nature would not suffer him to believe me: he tried the experiment,—he failed; but how cruel was it of you, Sir, to add insult to unkindness. After your refusing to comply with his request, he said you would not let him go, without morosely telling him that you supposed it was in his behalf you had been solicited for an office, in the customs, in Connecticut, and that his interferrence in behalf of Colonel Lyon, put it out of your power to do him any favour, that was cruel indeed, it was enough to disappoint his expectations of flying to his imprisoned friend “with the joyful news of his enlargement; it was too much to tell him his own hopes were all blasted; it broke his heart Sir, he had not hoped so much on his own account as on that of an aged and unprovided for widow of General Worster who would have shared with him the emoluments,—That office I understand was among the sacrifices your old friend the General made at the commencement of the Revolutionary War—but Sir the good Mr. Ogden wants no place now from you or any other earthly potentate, he has got a place in Abrahams bosom and he no doubt looks down from Heaven on you with ineffable pity and tender compassion.
It is a long time sir since I intended Myself the honour of at this time ad writing you a—I have however put it off from time to time, as we are apt to do about things that concerns others more than they do ourselves—Inevitable business has caused me to neglect this duty until the last moment, when I have been obliged to hurry the thing over much against my inclination, you will be kind enough to pardon the many essential omissions I have necessarily made been guilty of—there is no doubt but by the time you read thus far your conscience, seared as it is will be ready to supply many of the defects of my memory.
I must finish this letter Sir, where you finish your Administration, that is with our late nominations—I have been told that you have given one secretaryship and four judge ships for laying the Ghost of Jonathan Robins, besides Judge Bee’s appointment or in other words, you gave as a premium to the man who made the most learned & perplexing speech in your favour the secretary ship—It is a maxim with lawyers and popish priests I believe that the greater the villany to be exculpated from, the greater the fee—the same secretary ship becomes precarious, the services Renderd were great indeed and not to be forgotten, the Judiciary was the only permanent fund to be applied to, and so long as there was a brother or a sister to make a claim, they, (it seems) have been ordered to draw upon it; Until all were satisfyed—The same fund has renderd served you an excellent purpose for legacies to your poor and distant relatives, as well for rewarding the tories who have been the firmest friends to your Administration—Through the whole of your of your last nominations you  have proceeded as if you took council from the infernal regions, some men, (who are not thought highly of neither), have spurned your nominations avowedly to avoid the disgrace they confer—
I am told Sir, that when you were vice president, you boasted that for the casting vote upon Mr Maddison’s propositions you would not take ten thousand pounds, by your Administration you have rendered that vote fatal to your Country and made it cost her Millions.—You seem now more than ever bent on Mischief, your vindictive spirit prompts you to do every thing in your power to give the succeeding Administration trouble, but you are unfortunate in this as in most of your calculations, your creatures are generally pliant reeds, they will bend to, and fawn upon any body that is in power, it was power they worshiped in you, not John Adams—
Come pray Sir cool yourself a little, dont coil around like the rattle snake and bite yourself! No, betake yourself to fasting and prayer awhile, it may be good for both body and soul, it is a safer remedy for an old man in your situation than the letting of blood—
Suffer me to recommend to you that patience and resignation, which is characteristic of the holy religion you profess—
I hope and pray your fate will be a may be a warning to all usurpers and tyrants, and that you before you leave this world, may become a true and sincere penitent, and be forgiven all your manifold Sins in the next—I repeat it, this is the sincere wish and prayer of your / fellow Citizen

M Lyon